UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7175


GARRIS E. AMERSON,

                Petitioner - Appellant,

          v.

WARDEN STEVENSON, Broad River Correctional Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   David C. Norton, District Judge.
(4:11-cv-03266-DCN)


Submitted:   November 30, 2012            Decided:   January 9, 2013


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Garris E. Amerson, Appellant Pro Se.   Donald John Zelenka,
Deputy   Assistant Attorney General, Alphonso  Simon,  Jr.,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Garris E. Amerson seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition. 1

The    district       court   referred      this   case   to    a    magistrate    judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).                           The magistrate

judge recommended that relief be denied and advised Amerson that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.            Despite this warning, Amerson failed to timely

object to the magistrate judge’s recommendation. 2

               The     timely      filing    of    specific         objections     to    a

magistrate          judge’s   recommendation        is    necessary        to    preserve

appellate review of the substance of that recommendation when

the        parties     have     been     warned     of    the        consequences       of

noncompliance.             Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.       1985);    see    also   Thomas    v.    Arn,   474 U.S. 140    (1985).

Amerson has waived appellate review by failing to timely file




       1
       To the extent that Amerson also seeks to appeal the
district court’s denial of his motion for reconsideration, we
conclude that Amerson failed to note his appeal as required by
Fed. R. App. P. 3.
       2
        Amerson’s informal brief fails to argue that his
objections were timely.    This court will address only issues
properly raised in the informal brief. 4th Cir. R. 34(b).



                                             2
specific objections after receiving proper notice.             Accordingly,

we deny a certificate of appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3